DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-24, drawn to method and device of treating vaginal tissue atrophy, classified in A61N 7/00.
II. Claims 25-32, drawn to a coupling pad, classified in A61B17/2251.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed Invention I is directed to a method and device of treating vaginal tissue atrophy and can be used without the coupling pad of Invention II or with a different coupling pad.  Invention II is directed to a coupling pad which does not require the use of the device of Invention I and can be used with a different ultrasound therapy device.  Invention II is mutually exclusive from Invention I.  Additionally, the coupling pad of Invention II can be used for a different method and does not need to be used for treating vaginal atrophy.  The inventions are not obvious variants as they are distinct products and have a materially different design, mode of operation, function and effect.  
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with James Shay on September 21st, 2021 a provisional election was made without traverse to prosecute the invention of a coupling pad (Invention II), claims 25-32.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-24 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Drawings
The drawings are objected to because boxes of Figures 1 (box 3) and 3 (box 48) are not properly labeled.  Reference numerals alone are insufficient.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a “main structure being configured to engage” in claims 25-32 and “a coupling structure being adapted to conform” in claims 25-28 and 32, a “geometric feature adapted to mate” in claim 26. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 28 discloses “a first component adapted to accommodate” and “a second component
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 discloses the terms “first component” and “second component” and it is unclear as to what is considered a “component.”  The written description does not provide guidance for the term and “component” does not have a known embodiment in the art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 25-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mauldin et al (WO 2013/188625) in view of Eli (2009/0171138).
Regarding claim 25, Mauldin et al disclose a coupling pad (abstract, p.13, ll.11-15 – deformable coupling pad and frame units) for use with an ultrasound therapy device, the coupling pad comprising a main structure (p.13, ll.14-15 - frame units, p.13, ll.30-32 - 1034A-C assembly which hold the transducers) and a coupling structure (p.13, ll.9-11 - coupling pad) supported by the main structure (figs 10A and 10B disclose the use of the coupling pad with the transducer assembly, figure 11 visualizes the coupling structure supported by the main structure, p.22, ll.1-3 – example 11 can include or be combined with subject matter of one or any combination of examples 1 through 10), the coupling structure being adapted to conform to tissue around the subject’s vagina (fig.11, p.13, ll.11-15 - deformable coupling pad conformed to a tissue surface), the main structure being configured to engage the subject’s body in a manner that maintains intimate contact between the coupling structure and tissue 
The claim as written does not provide a specific structural limitation of the coupling structure which causes the coupling structure to be specially “adapted to conform” to tissue around the subject’s vagina.  Examiner’s position is the structure of Mauldin et al is “adapted to conform” to tissue around the subject’s vagina because of the deformable coupling pad and the adjustable frame including hinges which adjust or conform portions of the assembly to the tissue structure as set forth above, the tissue structure in this case being the vagina (p.13, ll.9-15).  Examiner’s position is the coupling structure “being adapted to conform to tissue around the subject vagina” is directed to the intended use of the coupling pad and does not provide a patentable distinction between Mauldin et al and the claimed invention.  For purposes of compact prosecution, Examiner recognizes Mauldin et al fails to explicitly disclose conforming to tissue around the subject’s vagina.
However, Eli teaches in the same medical field of endeavor, the coupling structure being adapted to conform to tissue around the subject’s vagina ([0117], fig.7; pad 704 create ultrasonic waves that move vertically inward through the vagina).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the deformable coupling pad and container which conforms to the tissue surface of Mauldin et al with tissue around the subject’s vagina of Eli as it would provide a coupling pad which provides a structure to direct ultrasonic waves toward the vagina for applications of therapy for the female reproductive system (Eli – [0117]).

Regarding claim 27, Mauldin et al disclose wherein the main structure is deformable (p.3, ll. 7-9 - one or more of a deformable housing or a deformable coupling pad can be used; p.13, ll.11-16 – respective frame units that can adjust or conform portions of the assembly to the tissue).
Regarding claim 28, Mauldin et al disclose wherein the main structure comprises a first component adapted to accommodate the coupling structure and a second component adapted to accommodate connection to an ultrasound transducer (figs.10B and 11 – first component = frame against coupling pad 1120, second component = placing transducer on respective frame units).
Regarding claim 29, Mauldin et al disclose wherein the coupling structure comprises ultrasound coupling medium (p.8, ll.20-22, p.22, ll.4-8 – fluid or get can be included in a cavity region within the coupling pad, such as to couple acoustic energy from the transducer to a tissue region).
Regarding claim 30, Mauldin et al disclose wherein the ultrasound coupling medium is disposed within a container (cavity) adapted to cover a vaginal opening and tissue around the vaginal opening (p.8, ll.20-22, p.22, ll.4-8 – fluid or get can be included in a cavity region within the coupling pad, such as to couple acoustic energy from the transducer to a tissue region). 

However, Eli teaches in the same medical field of endeavor, cover a vaginal opening and tissue around the vaginal opening ([0117], fig.7; pad 704 create ultrasonic waves that move vertically inward through the vagina).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the deformable coupling pad and container which conforms to the tissue surface of Mauldin et al with covering a vaginal opening and tissue around the vaginal opening of Eli as it would provide a coupling pad which provides a structure to direct ultrasonic waves toward the vagina for applications of therapy for the female reproductive system (Eli – [0117]).


Regarding claim 32, Mauldin et al disclose wherein the coupling structure is adapted to engage tissue exterior to the subject’s vagina (p.2, ll.24-27 – the coupling structure is adapted to engage tissue, the tissue in this case being the vagina).
The claim as written does not provide a specific structural limitation which causes the coupling structure to specially “adapted to engage” tissue exterior to the subject’s vagina.  Examiner’s position is the structure of Mauldin et al is “adapted to engage” tissue exterior to the subject’s vagina because of the deformable coupling pad and the adjustable frame including hinges which adjust or conform portions of the assembly to the tissue structure as set forth above (p.2, ll.24-27; p.13, ll.9-15).  Examiner’s position is the coupling structure is “adapted to engage tissue exterior to the subject’s vagina” is directed to the intended use of the coupling pad and does not provide a patentable distinction between Mauldin et al and the claimed invention.  For purposes of compact prosecution, Examiner recognizes Mauldin et al fails to explicitly disclose conforming to tissue around the subject’s vagina and cover a vaginal opening and tissue around the vaginal opening and engage tissue exterior to the subject’s vagina.
However, Eli teaches in the same medical field of endeavor, wherein the coupling structure is adapted to engage tissue exterior to the subject’s vagina ([0117], fig.7; pad 704 create ultrasonic waves that move vertically inward through the vagina).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104.  The examiner can normally be reached on Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ROCHELLE D TURCHEN/Primary Examiner, Art Unit 3793